                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF IOWA
                                   CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,                                       )
                                                                 )
                        Plaintiff,                               )     No. 07-CR-43-LRR
                                                                 )
             vs.                                                 )
                                                                 )
 TONY EUGENE GOODSON,                                            )
                                                                 )
                        Defendant.                               )


      RESPONSE TO DEFENDANT’S MOTION FOR REDUCED SENTENCE
                 PURSUANT TO THE FIRST STEP ACT

        The United States files its response to defendant’s motion for reduced

sentence pursuant to Section 404 of the First Step Act, Public Law 115-391, 132

Stat 5194 (2018) (“First Step Act”). For the reasons stated below, the government

resists defendant’s motion. Further, if the Court grants a reduction, the new

sentence should be no less than 360 months imprisonment—the bottom of the

guidelines range that would apply had the Fair Sentencing Act been in effect at the

time of defendant’s sentencing.

                                          TABLE OF CONTENTS

I.      DEFENDANT’S CONVICTION AND SENTENCE ..................................... 2

II.     THE FIRST STEP ACT ................................................................................... 3

III.    A REDUCTION IS NOT APPROPRIATE BECAUSE THE DRUG
        QUANTITY INVOLVED IN THE OFFENSE OF CONVICTION (NOT
        RELEVANT CONDUCT) EXCEEDED 280 GRAMS ................................... 4

        A.         Apprendi and Alleyne Have No Applicability to Sentence
                   Reduction Proceedings ......................................................................... 7



                                      1
       Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 1 of 18
        B.     Based on Drug Quantity, Defendant Would Have Been Subject
               to the Same Statutory Penalties Even if the Fair Sentencing Act
               Had Been in Effect ................................................................................. 9

IV.     ALTERNATIVELY, THE COURT SHOULD EXERCISE ITS
        DISCRETION TO DENY RELIEF ............................................................... 13

V.      IF A REDUCTION IS GRANTED, THE AMENDED SENTENCE
        SHOULD NOT BE LESS THAN 360 MONTHS ......................................... 15

VI.     A HEARING IS NOT NECESSARY ............................................................. 16

VII.    CONCLUSION ................................................................................................ 18


I.      DEFENDANT’S CONVICTION AND SENTENCE

        In October 2007, defendant Tony Goodson, pursuant to a plea agreement,

pled guilty to conspiracy to distribute 50 grams or more of cocaine base after having

been convicted of two or more prior felony drug offenses, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A), 846, and 851. (Docket # 49). Because the government

filed a notice of multiple prior drug felonies, pursuant to 21 U.S.C. § 851, this

charge was punishable by a mandatory sentence of life imprisonment. Because of

this statutory penalty, the guidelines range was increased to life imprisonment.

(PSR ¶ 82). In August 2008, the court sentenced defendant to a term of life

imprisonment. (Docket # 112).

        The scope of the conspiracy is described in the plea agreement and the

presentence report in this case. The drug quantity involved in the conspiracy, as set

forth in the presentence investigation report, was over 2.47 kilograms of crack

cocaine. (PSR ¶ 22). Although defendant objected to some of this quantity, and the

Court did not make a quantity finding at sentencing, defendant agreed in the plea

agreement that he was responsible for at least 2.47 kilograms of crack cocaine.


                                      2
       Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 2 of 18
 (Docket # 49-2 at ¶ 14A). It is clear, from the factual stipulations and the factual

 portions of the presentence report, that this quantity was all part of the charged

 conspiracy. (Id.; PSR ¶¶ 13-22).

II.       THE FIRST STEP ACT

          The First Step Act, enacted on December 21, 2018, authorizes retroactive

 application of part of the Fair Sentencing Act of 2010 (“FSA 2010”) to certain

 defendants. Specifically, Section 404 of the First Step Act provides that “[a] court

 that imposed a sentence for a covered offense may . . . impose a reduced sentence as

 if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124

 Stat. 2372) were in effect at the time the covered offense was committed.” Section

 404, Public Law 115-391, 132 Stat. 5194 (2018) (hereinafter cited as “First Step

 Act”).

          Section 3 of the FSA 2010 is not relevant to the motion currently before the

 Court.1 Section 2 of the FSA 2010 increased the quantity of cocaine base, commonly

 called crack cocaine, necessary to trigger mandatory minimum sentences under

 21 U.S.C. §§ 841(b)(1)(A) and 841(b)(1)(B), as follows:




          Section 3 of the FSA 2010 eliminated the provision in 21 U.S.C. § 844(a)
          1

 which had imposed a five-year mandatory minimum sentence for simple possession
 of five grams or more of crack cocaine.


                                     3
      Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 3 of 18
                                                Crack cocaine        Crack cocaine
                    Statutory   Penalties2     quantity pre-FSA    quantity post-FSA
                                                     2010                2010
              10 years – life
 841(b)(1)(A) 20 years – life [single 851]         50 grams            280 grams
              Mandatory life [double 851]
              5 years – 40 years
 841(b)(1)(B) 10 years – life [single 851]          5 grams             28 grams
              10 years – life [double 851]

        Finally, the First Step Act makes a reduced sentence entirely discretionary,

noting that “[n]othing in this section shall be construed to require a court to reduce

any sentence pursuant to this section.” Section 404(c), First Step Act. In

determining whether the Court should grant a sentence reduction to an eligible

defendant, the Court may consider the presentence report and should assess the

ordinary considerations pertinent to sentencing as set forth in 18 U.S.C. § 3553(a).

In addition, under Pepper v. United States, 562 U.S. 476 (2011), the Court may

consider post-offense conduct, either positive or negative, in assessing whether to

adjust a previously imposed sentence.

III.    A REDUCTION IS NOT APPROPRIATE BECAUSE THE DRUG
        QUANTITY INVOLVED IN THE OFFENSE OF CONVICTION
        (NOT RELEVANT CONDUCT) EXCEEDED 280 GRAMS

        Not all defendants who were convicted of a crack cocaine offense are eligible

for a reduction under the First Step Act. The First Step Act authorizes courts to

“impose a reduced sentence as if [the increased crack cocaine thresholds set forth in



        The FSA 2010 did not change any of the statutory penalties found under 21
        2

U.S.C. § 841. Instead, it only changed the amount of crack cocaine necessary to
trigger those penalties.


                                      4
       Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 4 of 18
section 2 of the FSA 2010] were in effect at the time the covered offense was

committed.” Section 404(b), First Step Act. Therefore, Section 404 of the First Step

Act permits a court to reduce a sentence only when the sentence was for a “covered

offense” and only when the sentence was based on a statutory provision changed by

Section 2 (or Section 3) of the FSA 2010. Stated differently, the First Step Act

permits a court to act as if the provisions of the FSA 2010 increasing quantity

thresholds were in effect at the time of sentencing, and nothing more. As recently

stated by another court, “[i]n sum, the Court now may, but is not required to, reduce

a defendant’s sentence if application of a statutory range changed by the Fair

Sentencing Act would have resulted in a sentence lower than the defendant’s

original sentence.” United States v. Copple, No. 17-CR-40011, 2019 WL 486440, *1

(S.D. Ill. Feb. 7, 2019) (unpublished).

      The government agrees that defendant was convicted of a “covered offense.”

However, the First Step Act provides that the Court may “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect

at the time the covered offense was committed.” (emphasis added). In other words,

any reduced sentence should reflect what the defendant’s sentence would have been

had the FSA 2010 crack cocaine thresholds been in effect when he or she committed

the offense. Therefore, by necessary implication, the Court should not impose a

reduced sentence when it is clear that the changes made by Sections 2 and 3 of the

FSA 2010 (i.e., the crack cocaine quantity thresholds) would have had no impact on

the defendant’s sentence. Instead, the Court must be convinced that, had the 28




                                   5
    Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 5 of 18
and 280 gram quantity thresholds been in effect at the time of original sentencing,

rather than the 5 and 50 gram thresholds, it would have “resulted in a sentence

lower than the defendant’s original sentence.” Copple, 2019 WL 486440 at *1.3

      Here, defendant admitted in his plea agreement, and therefore at the time of

the plea hearing, that he was responsible for at least 2.47 kilograms of crack

cocaine. (Docket # 49-2 at ¶ 14A). This quantity is significantly higher than the 50

grams required to trigger § 841(b)(1)(A) penalties prior to the FSA 2010, and

significantly higher than the 280 grams required to trigger the same § 841(b)(1)(A)

penalties after the enactment of the FSA 2010.

      In a similar context, in assessing eligibility for a reduced sentence under

18 U.S.C. § 3582(c)(2) based on a retroactive guideline amendment, courts denied

relief upon concluding that the offense involved a drug quantity supporting the

same offense level both before and after the amendment. See, e.g., United States v.

Anderson, 707 F.3d 973, 975 (8th Cir. 2013). For similar reasons, the Court should

deny relief here, because the offense involved a drug quantity supporting the same

statutory penalties both before and after the FSA 2010.




      3Indeed, a motion under Section 404 of the First Step Act should not place a
defendant in a better situation than similarly situated defendants who were
sentenced shortly after the amended crack cocaine thresholds were in effect. In
analogous circumstances, the Supreme Court has noted that, under reduction
motions pursuant to 18 U.S.C. § 3582(c)(2), the district court does “not impose a new
sentence in the usual sense.” Dillon v. United States, 560 U.S. 817, 827 (2010).
Instead, according to the Court, the district court is required to determine the
amended guideline range “that would have been applicable to the defendant had the
relevant amendment been in effect at the time of the initial sentencing.” Id. The
reasoning in Dillon supports a similar analysis under the First Step Act.


                                   6
    Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 6 of 18
      A.   Apprendi and Alleyne Have No Applicability to Sentence
           Reduction Proceedings

      Defendant argues that considering judicially found drug quantity, or drug

quantity admitted by the defendant in a plea agreement, but not charged in the

Indictment, violates Apprendi and Alleyne.4 However, the First Step Act only

directs the court to examine a sentence as if Sections 2 and 3 of the FSA 2010 were

in effect at the time, not to change the manner of determining quantity. And such a

determination at this time does not offend Apprendi or Alleyne, as it does not

involve any increase in a sentence based on judge-found facts. To the contrary, the

First Step Act only authorizes a court to “reduce” a sentence. See Dillon v. United

States, 560 U.S. 817 (2010) (holding that a court need not apply Booker v. United

States, 543 U.S. 220 (2005), which rendered the Guidelines advisory, to remedy a

violation of Apprendi where the court is considering only whether to reduce a

sentence based on a retroactive guideline amendment). Therefore, Apprendi and

Alleyne simply have no applicability to sentence reduction proceedings. They only

apply when a sentence is being increased.

      In United States v. White, 93-CR-97, 2019 WL 3719006, *20-21 (D.D.C., Aug.

6, 2019), the court identified three separate reasons why neither Apprendi nor

Alleyne apply to a proceeding to reduce a sentence under Section 404 of the First

Step Act. First, Apprendi and Alleyne do not apply because there is no mechanism

under Section 404 to increase the statutory penalty range applicable to the



      4Apprendi v. New Jersey, 530 U.S. 466 (2000); Alleyne v. United States,
570 U.S. 99 (2013).


                                   7
    Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 7 of 18
defendant. As stated by the White court, “Apprendi and Alleyne do not prohibit

consideration of the defendants’ judge-found drug quantities in a sentence

modification proceeding under Section 404 because the defendants’ statutory

penalty ranges cannot be increased.” Id. at 21. Under Section 404, a defendant’s

sentence will either stay the same, or lower. Defendant “face[s] no possibility, let

alone even a sliver of risk, that any factual matters may be considered mandating

any increase in their already final sentences.” Id.

      Second, Apprendi and Alleyne do not apply because Section 404 relief is

entirely discretionary. Id. at 23. “The exercise of discretion through Section 404 . . .

does not implicate the Sixth Amendment.” Because Apprendi and Alleyne are

grounded in Sixth Amendment concerns, the discretionary nature of a Section 404

reduction is a second reason that Apprendi and Alleyne have no applicability here.

      Third, neither Apprendi nor Alleyne apply retroactively. As stated by the

court in White:

      In seeking application of the Apprendi/Alleyne rule in this sentence-
      modification proceeding, the defendants raise collateral attacks on the
      constitutionality of their original sentencings.

      [...]

      This argument amounts to using Section 404’s limited congressional act of
      lenity for a collateral attack on their convictions. Such a collateral attack is
      not “expressly permitted” by either §3582(c)(1)(B) or Section 404. 18 U.S.C. §
      3582(c)(1)(B). Instead, “the proper vehicle for” these arguments “is a petition
      under 28 U.S.C. § 2255” [and] “the Supreme Court has not made Apprendi
      and its progeny retroactive within the meaning of § 2255.

Id. at 24 (internal citations omitted).




                                   8
    Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 8 of 18
      Indeed, defendant argues that Apprendi and Alleyne apply because they are a

recognition of a Constitutional right that has always existed. (Def. Brief at 14-15).

However, that argument is, as recognized in White, nothing more than a collateral

attack on the constitutionality of the original sentence. Section 404 does not

expressly permit such a challenge. Instead, Section 404 only permits a reduction to

a reduced sentence “as if” the Fair Sentencing Act had been in effect. It does not

state “as if” Alleyne or Apprendi had been in effect.

      For the above reasons, Apprendi and Alleyne have no applicability in a

proceeding to reduce a sentence under Section 404 of the First Step Act.

      B.    Based on Drug Quantity, Defendant Would Have Been Subject to
            the Same Statutory Penalties Even if the Fair Sentencing Act
            Had Been in Effect

      Because defendant’s offense of conviction undisputedly involved significantly

more than 280 grams of crack cocaine, a reduced sentence “as if” the Fair

Sentencing Act had been in effect would result in no reduction at all. For that

reason, the Court should deny relief.

      While there is a split among district courts on the issue of whether a

defendant is eligible for relief under Section 404 of the First Step Act if his or her

undisputed drug quantity exceeds the 28 or 280 gram thresholds under the FSA

2010, the government’s argument is supported by an appellate ruling affirming the

denial of a First Step Act reduction. In United States v. Means, the Eleventh

Circuit Court of Appeals found that the district court “properly denied” the

defendant’s motion under the First Step Act. United States v. Means, --F. App’x--,

2019 WL 4302941 at *2 (11th Cir. Sept. 11, 2019) (per curiam) (unpublished). The


                                   9
    Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 9 of 18
court in Means stated that the “changes to the triggering quantities of cocaine for

the imposition of the mandatory sentencing scheme under § 841 do not impact

Means’s sentence because he was attributed with over five kilograms of cocaine, far

in excess of the new 280-gram triggering amount.” Id. 5 As in Means, the

defendant’s sentence here is not impacted by the change in “triggering quantities”

because “he was attributed with” far more than 280 grams of crack cocaine.

             A decision from this district has recently rejected the government’s

Alleyne/Apprendi drug quantity argument. See United States v. Nyles Earlmondo

Johnson, Docket No. 106, 06-CR-4031-LTS (N.D. Iowa, Aug. 20, 2019). In Johnson,

the Court acknowledged that “various courts have ruled in favor of [each side’s]

arguments” but that the Court agreed “with defendant that using the charged

quantity to determine if the FSA applies is the more compelling argument.” (Id. at

15).




        The government is unaware of any other federal appellate opinion on this
         5

precise issue. However, the Fifth Circuit Court of Appeals has noted that under the
First Step Act, a district court “decides on a new sentence by placing itself in the
time frame of the original sentencing, altering the relevant legal landscape only by
the changes mandated by the 2010 Fair Sentencing Act.” United States v. Hegwood,
934 F.3d 414, 418-19 (5th Cir. Aug. 8, 2019) (emphasis added). Here, the “legal
landscape” at the time (pre-Alleyne) was that judicially found drug quantity could
trigger mandatory minimum sentences.

       Likewise, in another case, the Eleventh Circuit Court of Appeals stated that
“Congress has expressly permitted courts to retroactively apply only the Fair
Sentencing Act to defendants who qualify, while otherwise considering their
sentence against the legal landscape at the time of their offense [and] [t]he
language of the statute does not expressly provide for the retroactive application of
other changes in law.” United States v. Carter, 2019 U.S. App. LEXIS 31024, *9
(11th Cir. Oct. 18, 2019) (emphasis added).


                                      10
       Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 10 of 18
      The other courts6 that have rejected this argument have largely emphasized,

as defendant does, that eligibility under the First Step Act depends only on the

statute of conviction, and not the conduct of the defendant. See e.g., United States v.

Stanback, 02-CR-30020, 2019 WL 1976445 (W.D. Virginia, May 2, 2019); United

States v. Davis, 07-CR-245, 2019 WL 1054554 (W.D.N.Y. Mar. 6, 2019), appeal

docketed, No. 19-874 (2nd Cir. Apr. 5, 2019) (“[I]t is the statute of conviction, not

actual conduct, that controls eligibility under the First Step Act.”). However, the

government’s argument does not ask the Court to look beyond the statute of

conviction. In this case, the statute of conviction was conspiracy to distribute 50

grams or more of crack cocaine in violation of 21 U.S.C. § 846. (Docket # 23). The

conspiracy itself, and not relevant conduct, involved well over 280 grams of crack

cocaine, and defendant admitted so, through his plea agreement, at the time of his

plea hearing.

      As recently stated by another court, “whether the Fair Sentencing Act

changed the penalty range on [a certain charge] turns on a question of historical

fact: did the conspiracy involve at least [280] grams of crack for which [defendant]

was responsible?” United States v. Blocker, 378 F. Supp. 3d 1125, 1128 (N.D.



      6 As noted by defendant, there are many district court opinions from other
districts on this issue, with many agreeing with this Court’s approach in Johnson.
The government has not attempted to cite each case that has addressed this issue.
District courts are tackling this issue on a regular basis, and an attempt to cite each
case would be outdated almost immediately. The district court’s opinion in United
States v. Willis, 2019 WL 4849435 (E.D. Pa. Sept. 30, 2019), provides a
comprehensive analysis of the different views taken by courts around the country on
this issue, dividing the cases into groups labeled “indictment controls theory,” “the
statute of conviction theory,” and the “offense controls theory.”


                                   11
    Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 11 of 18
Florida, Apr. 25, 2019). Thus, while the Superseding Indictment alleged 50 grams

or more, defendant admitted drug quantity exceeding 280 grams—all of which was

involved in the offense of conviction. This is unlike a case where the offense of

conviction was the distribution of 80 grams of crack cocaine, but relevant conduct

added an additional 200 grams. In that case, the offense of conviction (the

distribution) would not meet or exceed 280 grams, and the government would not

contest eligibility on that ground. In other words, the government’s argument does

not ask the Court to look beyond the statute of conviction; it merely asks the Court

to apply the law as it was at the time the defendant was sentenced, and to calculate

the drug quantity involved in the offense of conviction in the same manner it was

permitted to be calculated at that time. See Hegwood, 934 F.3d at 418-19 (noting

that a court should place “itself in the time frame of the original sentencing,

altering the relevant legal landscape only by the changes mandated by the 2010

Fair Sentencing Act”).

      This argument was viewed favorably in United States v. Potts, No.

98-CR-14010, 2019 WL 1059837 at *3 (S.D. Fla. Mar. 6, 2019), and in United States

v. Haynes, No. 08-CR-441, 2019 WL 1430125 (D. Neb. Mar. 29, 2019), where the

court rejected the defendant’s argument that “he pled guilty to possession with

intent to distribute 5 grams or more of crack cocaine and cannot be held responsible

for a greater quantity[.]” The court found this argument unpersuasive, noting that

the government charged defendant “in accordance with the wording of the statutes

as they existed” at that time, and it was undisputed that, had the FSA 2010 been in




                                   12
    Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 12 of 18
effect, the drug quantity would have still been sufficient to trigger the same

penalties. Haynes, 2019 WL 1430125 at *2. As in Haynes, had section 2 of the FSA

2010 been in effect at the time of defendant’s offense, the drug quantity involved in

the conspiracy would have still established the same statutory penalties that were

in place at the time of his initial sentencing.

IV.     ALTERNATIVELY, THE COURT SHOULD EXERCISE ITS
        DISCRETION TO DENY RELIEF

        Even if the Court is not persuaded by the government’s argument that

Alleyne and Apprendi are not applicable, the Court should exercise its discretion to

deny relief in this case.

        First, the Court should deny relief for the reason cited above, specifically,

because it is undisputed that defendant was, in fact, involved in far more than the

280 grams of crack cocaine that was necessary to trigger the (b)(1)(A) penalties

under the FSA 2010. Even if this is not a legal bar to relief, the Court should

discretionarily deny relief because granting relief would create a windfall for

defendant not available to defendants prosecuted under the FSA 2010, offending

“the need to avoid unwarranted sentencing disparities among” similarly situated

offenders under 18 U.S.C. § 3553(a)(6). See Dorsey v. United States, 567 U.S. 260,

276-79 (2012) (expressing the importance of consistency in sentencing similarly

situated offenders when determining the retroactive application of a statutory

amendment). That is because, following the enactment of the FSA 2010, juries were

asked to make quantity determinations based on that Act’s new thresholds for

purposes of establishing the statutory maximum. However, prior to Alleyne, courts


                                     13
      Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 13 of 18
could, and did, impose higher statutory minimums under the FSA 2010 thresholds,

based on the court’s own conclusions regarding drug quantity. Therefore,

defendants prosecuted under the FSA 2010 thresholds, and prior to Alleyne,

received mandatory minimum sentences based on the sentencing court’s drug

quantity determinations. Applying Alleyne to defendant’s case results in a situation

where a defendant sentenced prior to the FSA 2010 is treated differently than a

defendant sentenced after the FSA 2010 (who cannot take advantage of the First

Step Act). Thus, defendant’s claim that a reduction for defendants sentenced before

the FSA 2010 was enacted “promotes equity and actually reduces disparity” is not

accurate. (Docket # 147-1 at 19). For example, a post-FSA 2010 (but pre-Alleyne)

defendant who was convicted of the exact same offense as defendant, with the exact

same drug quantity, and with the exact same criminal history, would have still

faced a mandatory minimum sentence of life imprisonment under §§ 841(b)(1)(A)

and 851, even after the FSA 2010 was in effect, because the court’s drug quantity

findings would determine the applicable mandatory minimum sentence. Yet, this

defendant would clearly not be eligible for relief under the First Step Act, because

he or she would have been sentenced after the FSA 2010.

      For these reasons, even if a reduction in this case is not prohibited by the

First Step Act, the Court should exercise its discretion to treat defendant the same

as defendant would have been treated had the FSA 2010, but not Alleyne, been in

effect at the time of defendant’s sentencing.




                                   14
    Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 14 of 18
V.     IF A REDUCTION IS GRANTED, THE AMENDED SENTENCE
       SHOULD NOT BE LESS THAN 360 MONTHS

       If the Court finds that a reduction is permitted and warranted, the Court

should not reduce defendant’s sentence to a term less than the bottom of the new

guidelines range. In this case, if defendant were eligible for relief, the applicable

statutory penalties, pursuant to 21 U.S.C. §§ 841(b)(1)(B) and 851, would be a

mandatory minimum sentence of 10 years’ imprisonment and a maximum sentence

of up to life imprisonment. Because the statutory maximum is still life

imprisonment, and because defendant is a career offender, defendant’s offense level

would remain 37, with criminal history VI. The applicable guidelines range would

now be 360 months to life imprisonment.7

       Any sentence reduction should result in a sentence at or above 360 months’

imprisonment—the bottom of the new guidelines range. In United States v. Ingram,

Docket No. 303, No. 5:07-CR-4056-LTS (N.D. Iowa Sept. 10, 2019), the Court (in

granting a motion for a reduced sentence under the First Step Act) noted that “[i]t is

not appropriate to go under the bottom of the amended guideline range, without

additional authority to do so.”

       While some district courts have found that the court is permitted to impose a

reduced sentence lower than the bottom of the amended guidelines range, see e.g.,

United States v. Robinson, No. 02-CR-227, 2019 WL 3867042, *5-6 (D. Md. Aug. 15,

2019), there is no factual basis, when considering the factors under 18 U.S.C.


       7Defendant did not receive a reduction for acceptance of responsibility,
because he denied that he had committed the crime at the time of sentencing.
(Sent. TR. 18-19).


                                    15
     Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 15 of 18
 § 3553(a), in this case for a sentence below the bottom of the amended guidelines

 range. Not only was defendant a career offender, but defendant had three

 qualifying career offender predicates at the time of his sentencing. (PSR ¶ 36). He

 has a serious criminal history that includes assaultive behavior. (PSR ¶¶ 41-57).

 At the time of his sentencing, defendant denied that he committed the instant

 offense, and still has not accepted responsibility for his offense.

        Defendant’s lack of disciplinary infractions in the Bureau of Prisons is a

 positive factor that should be considered.8 However, in light of the other factors

 under § 3553(a), a reduced sentence to no less than the bottom of the amended

 range is all that is appropriate. Therefore, if the Court finds defendant is eligible, it

 should reduce his sentence to a new sentence of not less than 360 months’

 imprisonment.

VI.     A HEARING IS NOT NECESSARY

        Defendant is not entitled to a hearing. Even if a reduction were appropriate,

 the reduction would be authorized by the First Step Act and by 18 U.S.C.

 § 3582(c)(1)(B), which states: “The court may not modify a term of imprisonment

 once it has been imposed except that . . . the court may modify an imposed term of

 imprisonment to the extent otherwise expressly permitted by statute[.]” Rule

 43(b)(4) of the Federal Rules of Criminal Procedure states that a defendant need not

 be present where “[t]he proceeding involves the correction or reduction of sentence




        As demonstrated in defendant’s Exhibit D (Docket # 147-5), defendant has
        8

 only one infraction: refusing to obey an order in 2010.


                                     16
      Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 16 of 18
under . . . 18 U.S.C. § 3582(c).” In Dillon, the Supreme Court confirmed that

sentencing reduction proceedings stand “as a narrow exception to the rule of

finality” and accordingly Rule 43, which “requires that a defendant be present at

‘sentencing,’ see Rule 43(a)(3), . . . excludes from that requirement proceedings that

‘involv[e] the correction or reduction of sentence under . . . 18 U.S.C. § 3582(c),’ Rule

43(b)(4).” Dillon, 560 U.S. at 827-28 (sentence reduction proceedings pursuant to a

retroactive guideline amendment do not implicate the Sixth Amendment); see also

United States v. Johnson, 703 F.3d 464 (8th Cir. 2013) (proceedings on defendant’s

motion for a sentence reduction did not implicate a liberty interest protected by the

Due Process Clause when reduction was discretionary, noting that “[n]o new

deprivation of liberty can be visited upon him by a proceeding that, at worst, leaves

his term of imprisonment unchanged.”).

      The vast majority of courts to have considered the issue have agreed that a

defendant is not entitled to a hearing, and that Section 404 does not authorize

plenary resentencing. See e.g., United States v. Razz, 379 F. Supp. 3d 1309 (S.D.

Fla. May 22, 2019); United States v. Foreman, No. 06-CR-30, 2019 WL 3050670, *7

(W.D. Mich. July 12, 2019); United States v. Blocker, No. 07-CR-466, 2019 WL

3976294 (D.S.C. Aug. 22, 2019); United States v. Drake, No. 07-CR-53, 2019 WL

5213923 (N.D. W.Va. Oct. 16, 2019); United States v. Crews, No. 06-CR-418, 2019

WL 2248650, *8 (W.D. Pa. July 10, 2019).

      For the reasons stated above, no hearing is necessary in this case, and

plenary resentencing is not permitted.




                                   17
    Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 17 of 18
VII.         CONCLUSION

             Based on the above, defendant is not eligible for a reduction and his motion

  should be denied without a hearing.


                                                        Respectfully Submitted,

              CERTIFICATE OF SERVICE
                                                        PETER E. DEEGAN, JR.
                                                        United States Attorney
       I hereby certify that on November 14, 2019,
       I electronically filed the foregoing with the
       Clerk of Court using the ECF system,             By: /s/ Justin Lightfoot
       which will send notification of such filing to
       the parties or attorneys of record.
                                                        JUSTIN LIGHTFOOT
       UNITED STATES ATTORNEY                           Assistant United States Attorney
       BY: /s/ RAL
                                                        Northern District of Iowa
                                                        111 Seventh Ave. SE, Box 1
                                                        Cedar Rapids, Iowa 52401
                                                        (319) 363-6333
                                                        (319) 363-1990 (Fax)
                                                        Justin.Lightfoot@usdoj.gov




                                         18
          Case 1:07-cr-00043-LRR-MAR Document 153 Filed 11/14/19 Page 18 of 18
